I concur in the judgment of the principal opinion. In Ohio it is the policy of the law to favor and encourage arbitration. Every reasonable intendment will be indulged to give effect to such proceedings and to favor the regularity and integrity of the arbitrator's acts. Findlay City School Dist. Bd. of Edn. v.Findlay Edn. Assn (1990), 49 Ohio St. 3d 129, 131, 551 N.E.2d 186,188; Mahoning Cty. Bd. of Mental Retardation v. Mahoning Cty.
(1986), 22 Ohio St. 3d 80, 84, 22 OBR 95, 98, 488 N.E.2d 872,875. Arbitration is favored because it provides the parties with a relatively speedy and inexpensive method of conflict resolution and has the additional advantage of unburdening crowded court dockets. Schaefer v. Allstate Ins. Co. (1992),63 Ohio St. 3d 708, 712, 590 N.E.2d 1242, 1245.
In light of the foregoing policy, Ohio courts have held that an arbitration clause in a contract should not be denied effect by a court unless it may be said with positive assurance that the clause is not susceptible to an interpretation that *Page 335 
covers the asserted dispute, with any doubts to be resolved in favor of arbitration. Gibbons-Grable Co. v. Gilbane Bldg. Co.
(1986), 34 Ohio App. 3d 170, 517 N.E.2d 559.
Given the broad language in the arbitration contract here,i.e., "In the event of any dispute or controversy arising out of the diagnosis [or] treatment * * * the dispute * * * shall be submitted to binding arbitration," I believe the matter was subject to arbitration. Accordingly, the trial court lacked jurisdiction to decide the issue of arbitrability.
Since our disposition of the first assignment renders the second assignment of error moot, it need not be addressed. See App.R. 12(C).